Citation Nr: 0611438	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  01-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury of the hands and feet, to include arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1951.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran does not have any residuals of a cold injury to 
his hands and feet.


CONCLUSION OF LAW

The criteria for service connection for residuals of a cold 
injury of the hands and feet, to include arthritis of the 
knees, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran contends that he suffers from chronic vascular 
and muscular conditions of the extremities due to prolonged 
exposure to the below-freezing temperatures at the battle of 
the Chosin Reservoir in North Korea during November and 
December 1950.  See August 1997 application for compensation 
or pension; August 1999 claim to reopen; April 2003 hearing 
transcript; May 2003 VA Form 9; June 2003 statement in 
support of claim.  

The service medical records are devoid of complaints of, or 
treatment for, a cold injury involving the veteran's hands or 
feet.  The veteran acknowledges that he did not seek 
treatment for his injury after it occurred because there was 
no time to do so and no indication to him that anything was 
wrong.  See April 2003 hearing transcript.  His September 
1951 discharge examination shows normal feet and upper and 
lower extremities upon clinical evaluation.  

Several lay statements have been submitted, which indicate 
that all the personnel in the veteran's unit suffered from 
frostbite of their feet and hands due to the cold.  See 
September 1999 statement of R.L. Volkman; statements received 
October 1999 from W. Dugan, A. Stewart, D. Jepson, and H. 
Cafferata.  The lay evidence, including the veteran's 
statements, establishes an in-service injury to the veteran's 
hands and feet, thus establishing that element of service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (Lay evidence is acceptable to prove the 
occurrence of an injury during service).  

Post-service evidence establishes that the veteran has sought 
treatment for his knees, ankles and hands.  This evidence, 
however, is dated more than 45 years after the veteran's 
discharge from service.  The earliest medical evidence of 
record related to the veteran's ankles and knees is a 
diagnosis of degenerative joint disease (DJD) of the knees 
and ankles during a December 1997 VA compensation and pension 
(C&P) cold injury protocol examination.  X-rays of both knees 
taken in December 1999 showed evidence of diffuse arthritis, 
subchondral sclerosis and joint line narrowing; no chronic 
findings were noted.  See Dr. Curcione's December 23, 1999 
office note and addendum.  The veteran subsequently underwent 
total knee replacement of both knees.  See February 2000 and 
January 2004 operative reports.  
The earliest medical evidence of record related to the 
veteran's hands is dated July 1999, when he was diagnosed 
with bilateral carpal tunnel syndrome.  See Dr. Curcione's 
office note.  He underwent carpal tunnel release on his right 
hand in August 1999 and was scheduled for the same procedure 
on his left hand, but there is no indication the surgery took 
place.  See August 1999 surgeon's operative report; Dr. 
Curcione's September 9, 1999 office note.  

While there is no current evidence of record to suggest that 
the veteran continues to have problems with his hands and 
wrists, the evidence does show that he continues to suffer 
from severe osteoarthritis of the knees and ankles.  See 
April 2003 VA C&P cold injury protocol examination report; 
Dr. Curcione's June 2004 office note (osteoarthritis of the 
right knee post knee replacement).  Although the veteran 
currently suffers from osteoarthritis of the knees and 
ankles, and it has been established that he suffered a cold 
injury while in service, the preponderance of the evidence 
indicates that the current knee and ankle disabilities are 
not etiologically related to the in-service injury.  

During the December 1997 VA C&P cold injury protocol 
examination, no evidence of vascular or muscle injury related 
to thermal injury was noted.  During the April 2003 exam, the 
VA examiner reported that there was no evidence that exposure 
to the cold had resulted in any severe permanent secondary 
debilitating effects.  

Dr. Curcione opined that being subjected to extremes in cold 
has left the veteran with permanent problems referable to his 
feet, and it was conceivable that the extremes of cold 
exposure may have led to, and contributed to, the problems 
that he has with arthritis of his knees.  See September 1999 
letter.  Dr. Friedrich opined that the veteran's peripheral 
vascular problems may be directly related to the history of 
cold injury in Korea and that these conditions are now 
chronic and persistent.  See April 2002 letter.  A March 2002 
record from Dr. Friedrich indicates that leg discoloring, 
edema and peripheral vascular disease probably originated 
from cold weather injury while in Korea.  See established 
patient report.  

The opinions provided by both Dr. Friedrich and Dr. Curcione 
are speculative, general, and inconclusive in nature, and 
cannot support the veteran's claim.  See 38 C.F.R. § 3.102 
(2005); see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative).  Conversely, two separate 
examiners concluded definitively that there was no evidence 
of vascular or muscle injury related to the cold injury 
suffered by the veteran in Korea.  See December 1997 and 
April 2003 VA C&P examination reports.  In fact, in addition 
to affirmatively stating that there was no evidence of any 
severe permanent secondary debilitating effects of cold 
injury, the VA examiner who conducted the April 2003 exam 
attributed the veteran's neurological limitations (including 
hypoactive reflexes and decreased sensation in the lower 
extremities with absence of vibratory sense) to his type II 
diabetes mellitus and indicated that his severe 
osteoarthritis of the knees and ankles is probably related to 
his marked obesity.  Dr. Friedrich also indicated that the 
additional findings of hypertension and diabetes mellitus 
have added to the veteran's vascular problems, which 
corroborates the VA examiner's opinion.  See April 2002 
letter.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from an October 1999 claim to reopen 
service connection for residuals of a cold injury of the 
hands and feet, to include arthritis of the knees, and a 
March 2000 rating decision that declined to reopen the claim.  
In a September 2003 decision, the Board reopened the claim 
and remanded the issue in order to effect compliance with the 
duties to notify and assist.  Specifically, the Board 
determined that further evidentiary development was needed in 
the form of obtaining additional treatment records from the 
veteran's private physicians.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession pertinent to the claim.  See May 
2004 RO letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  Although VA did 
not provide notice as to the appropriate disability rating or 
effective date of any grant of service connection, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision, as the service connection claim 
is being denied.  See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) (Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service and private medical records have been associated with 
the claims file and he was afforded a VA C&P examination in 
connection with his claim.  In addition, the RO requested the 
veteran's authorization and consent for the release of 
information from two private physicians.  See May 2004 and 
March 2005 RO letters.  The veteran thereafter submitted 
additional medical information as requested. See statement in 
support of claim dated April 2005.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for residuals of a cold injury of the 
hands and feet, to include arthritis of the knees, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


